Citation Nr: 1745831	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-35 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neuropsychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired neuropsychiatric disorder, claimed as PTSD, to include bipolar affective disorder with delusional disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1972 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that the RO originally characterized the Veteran's psychiatric claim as one for service connection for neuropsychiatric disorder, claimed as PTSD.  Claims of service-connection for psychiatric disorders are not limited to the diagnosis for which the Veteran claims service connection.  According to the United States Court of Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For this reason, the Veteran's claim has been re-characterized as a claim for service connection for an acquired psychiatric disorder, to include bipolar affective disorder with delusions, to reflect his current diagnosis.

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in September 2016.  He did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2017).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of an acquired neuropsychiatric disorder, claimed as PTSD, to include bipolar affective disorder with delusional disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The May 1980 Board of Veteran's Appeals decision that denied the Veteran's claim for service connection for an acquired psychiatric disability is final.

2. Evidence received since the May 1980 Board decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, it relates to an unestablished fact necessary to substantiate the claim, and, it raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a neuropsychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Here, the evidence received since the time of the May 1980 Board decision includes a diagnosis for bipolar affective disorder, a diagnosis of delusional disorder, and additional statements by the Veteran.  The Board finds that the evidence received since the final Board decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim.  

Therefore, the Board finds that new and material evidence having been received; the claim to reopen entitlement to service connection for a neuropsychiatric disorder is warranted.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is reopened and, to that extent only, the appeal is granted.




REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, called the nexus requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain acquired psychiatric disorders, including a psychotic disorder, qualify as chronic diseases because they are listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) might apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see 38 C.F.R. §3.384.  Where the evidence shows a chronic disease in service or the continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.

Turning to the claim for service connection, the Board initially notes that the Veteran has been diagnosed with bipolar affective disorder (October 2011) and with delusional disorder (May 2012).

In March 1974, the Veteran's service treatment records note that the Veteran was admitted to the hospital due to paranoid persecution delusions.  The treatment note stated, "Since his arrival at Ft. Sill 3 mo. Ago he has had an increasing fear that people here are trying to 'f--- with my mind.'  He was given a three day pass and became fearful for his life on the way to the airport.  He called a taxi and the MP's for protection and was brought to the hospital."  The Veteran was admitted.  The examining physician noted paranoid persecutory delusions and listed acute paranoid reaction as the impression.
 
The next day, the discharge note stated the patient admitted his mental state was due to the ingestion of "4 white crosses"( amphetamines), and gave the diagnosis as (1) accidental poisoning by amphetamines, self-inflicted, (2) psychosis with drug intoxication (amphetamine), acute, resolved. 

The Veteran was honorably discharged in 1974.  There is one entry in his military personnel records reflecting the ingestion of amphetamines, other than that; his records are silent for any drug abuse.

The Veteran began seeking service connection for a psychiatric condition (nervous condition) within four months of his discharge.  On a Doctor's Progress Notes record dated November 1, 1974, the Veteran reported "I get nervous."  The physician also reported the Veteran's statement that it was his sister's idea for him to see a psychiatrist, as she thought he had a problem getting along with society.  In November 1974 he was denied service connection for a nervous condition.  

He filed a claim in 1976 for nervous problem, and listed his hospitalization at the Fort Sill hospital.  He was denied service connection, and the RO concluded that his disability was the result of his willful misconduct, based on accidental poisoning by amphetamines, self-inflicted.  

In 1979, he filed to reopen his claim for service connection for a nervous condition.  On his application, he wrote under nature of sickness, disease or injuries for which this claim is made and date each began, "May 5, 1979, was prison, my same one in the mess hall."  In a March 1979 statement in support of claim, the Veteran related his hospital visit at Ft. Sill.  He said he was treated for his sickness at the mental hospital and thought he was alright, but since he had been out of the service, he had not been sleeping well, had headaches, and was nervous.  He stated that his hospital visit began not from taking a taxi to the airport, but from feeling sick while in the mess hall, his place of duty.

In September 1979 the Veteran attended a hearing at the RO in St. Louis.  The Veteran began his testimony stating he did not know if he had nervous condition, "I don't know, I can't say what kind of condition it is.  All I know is since I been out of service, I'm not the same person as I was when I entered."  He stated he had been nervous for the past five years since leaving the service.  He then talked about not being used to drugs, repeatedly stated that someone put a drug in his soda while he was at work in the mess hall and had to go to the hospital.  He stated that it was not true that the MP's had to take him to the hospital, but that he got nervous waiting for a taxi, "feeling whatever, I don't even know what paranoid is." He said he was anxious to get away from the Army, and testified, "They say I admitted I took 4 white crosses down there.  I don't remember saying I took 4 white crosses.  I don't remember no police taking me to no hospital.  I remember taking myself to the hospital.  I said a lot of things when I was at the hospital, you know.  The stuff they put down here, they put a lot of stuff down here.  I said a whole lot of things. I just didn't want to be there."  Further questioning by the hearing panel elicited that the Veteran had not been addicted to drugs, and drank beer occasionally.  The Veteran testified that he had occasionally gotten high and that there was a lot of drug use in the barracks in Korea.  The Veteran testified that he had a wife and a child that he felt he should take care of, and that although he felt he was not right mentally, he "was just trying the same way I tried when I was in service." 

In a March 1980 substantive appeal, the Veteran wrote that the same mental problem he had in service is "still going strong."  He disputed the finding that he took the amphetamines "on my own free will." 

The RO, and eventually, the Board in 1980, found that there was no current diagnosis of any chronic acquired psychiatric disorder, and that the accidental poisoning and ingestion of amphetamines was willful misconduct, for which service connection for a psychiatric disability could not be granted. 

In December 2010 the Veteran filed a claim for PTSD.  In a January 2012 stressor statement, the Veteran wrote that he was poisoned when a fellow service member put something in his drink and that he felt if he refused any orders he was threatened with going to jail.  His claim was denied for lack of a diagnosis.  In the January 2013 notice of disagreement, the Veteran sought service connection for a mental condition, no longer identified as PTSD, and noted he was diagnosed with "delusional/bipolar disorder."  The supplemental statement of the case continued the denial of service connection for lack of a PTSD diagnosis and for lack of an in-service event, as the "self-inflicted accidental drug intoxication was acute and resolved at the time of discharge."

The Veteran steadfastly maintains that his mental health symptoms have been the same since his time in service: nervousness, fear of others, inability to sleep well, headaches, and paranoia.  

The relevant issue to be determined is whether the Veteran's ingestion of amphetamines while in military service was the basis for his mental health disorders, as ingesting drugs is willful misconduct, for which service connection cannot be granted, or, whether the Veteran's mental health symptoms pre-date the acute psychosis of the amphetamine poisoning, which resolved, and then continued to the present, with the current diagnoses of bipolar affective disorder with delusions.

As the Veteran has never been afforded a VA mental health examination, this matter must be remanded to provide such an examination and to obtain a medical opinion to determine the etiology of the Veteran's bipolar affective disorder with delusions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file so they may be considered.  All efforts to obtain these records must be documented and the Veteran appropriately notified if unable to obtain them. 

2. Next, forward the claims file to a VA mental health examiner for an examination to determine the etiology of the claimed psychiatric disorders.  The claims file, including a complete copy of this decision and remand, must be made available to the examiner for review. 

After reviewing the claims file, including this decision and remand, with particular attention to the hospitalization admission note from March 1974, the examiner is asked to answer the following question:

Is it "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" (meaning that there is a less than 50 percent likelihood), that any psychiatric disorder is otherwise related or attributable to service? 

In making this determination, the examiner is directed to consider that the service records indicate the Veteran experienced an acute psychosis due to "accidental poisoning by amphetamines, self-inflicted" when he ingested four "white crosses." 

When responding to this question, it is essential the examiner provide an explanatory rationale, preferably citing to evidence in the file supporting his/her conclusions and/or medical authority.

3. Then readjudicate this claim.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send him, and his representative, a Supplemental Statement of the Case (SSOC) and give him and his representative time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


